Case 3:19-cv-04753-AET-TJB Document 18-35 Filed 02/20/19 Page 1 of 4 PageID: 1601




                   EXHIBIT
                     30
Case 3:19-cv-04753-AET-TJB
        Case 2:18-cv-01115-RSL
                            Document
                               Document
                                     18-35
                                         63-1Filed
                                                Filed
                                                   02/20/19
                                                      08/15/18Page
                                                                Page
                                                                   2 of104 of
                                                                           PageID:
                                                                              99   1602




                                 Books
                Try Prime

   Deliver to                                                                                     EN   Hello. Sign in                                                0
   Tucson 85701                  Departments        Your Amazon.com                                    Account & Lists         Orders        Try Prime                   Cart

 Books      Advanced Search      New Releases   Amazon Charts     Best Sellers & More     The New York Times® Best Sellers     Children's Books       Textbooks




Books › Arts & Photography › Architecture


                                                    The Liberator Code Book: An                                                        Share

                                                    Exercise in the Freedom of                                               Buy New                               $15.00
                                                    Speech Paperback – August 1, 2018                                         Qty: 1
                                                    by C J Awelow (Author)
                                                                       1 customer review
                                                                                                                             FREE Shipping on orders over
                                                     #1 New Release       in Computer Modelling                              $25—or get FREE Two-Day Shipping
                                                                                                                             with Amazon         Prime
                                                        See all formats and editions
                                                                                                                             In Stock.
                                                                                                                             Ships from and sold by Amazon.com.
                                                      Paperback
                                                                                                                             Gift-wrap available.
                                                      $15.00
                                                                                                                                  Yes, I want FREE Two-Day
                                                      1 New from $15.00
                                                                                                                                  Shipping with Amazon Prime

                                                    The purpose of this exercise is to give a physical
                                                    analogy between computer code and books. Code is
                                                    speech. This is a printed copy of .step files for the


                                                             "The Other Woman" by Sandie Jones                                   Turn on 1-Click ordering for this browser
See this image
                                                             “The Other Woman is an absorbing thriller with a
                                                                                                                             Want it Tuesday, Aug. 14? Order
                                                             great twist. A perfect beach read.” ― Kristin
                                                                                                                             within 4 hrs 8 mins and choose Two-
                                                             Hannah, #1 New York Times bestselling author
                                                                                                                             Day Shipping at checkout. Details
                                                    of "The Great Alone" Pre-order today
                                                                                                                                 Deliver to Tucson 85701




                                                                                                                               Add to List



                                                                                                                             Have one to sell?               Sell on Amazon




                                                                                                                                                 Building Codes Ill…
                                                                                                                                                 Dive into the history
                                                                                                                                                 and application of the
                                                                                                                                                 International Building
                                                                                                                                                 Code with this guide
                                                                                                                                                 from Francis D.K.
                                                                                                                                                 Ching
                                                                                                                                                 › Learn more


                                                                                                                                                                 Ad feedback




Product details
    Paperback: 430 pages
    Publisher: CreateSpace Independent Publishing Platform (August 1, 2018)
    Language: English
    ISBN-10: 1724740733
Case 3:19-cv-04753-AET-TJB
        Case 2:18-cv-01115-RSL
                            Document
                               Document
                                     18-35
                                         63-1Filed
                                                Filed
                                                   02/20/19
                                                      08/15/18Page
                                                                Page
                                                                   3 of114 of
                                                                           PageID:
                                                                              99   1603


    ISBN-13: 978-1724740731
    Product Dimensions: 6 x 1 x 9 inches
    Shipping Weight: 1.6 pounds (View shipping rates and policies)
    Average Customer Review:                                1 customer review
    Amazon Best Sellers Rank: #13,534 in Books (See Top 100 in Books)
                     #2 in Books > Computers & Technology > Graphics & Design > Computer Modelling
                     #2 in Books > Computers & Technology > Graphics & Design > CAD
                     #8 in Books > Arts & Photography > Architecture > Drafting & Presentation

    Would you like to tell us about a lower price?
    If you are a seller for this product, would you like to suggest updates through seller support?

Related Video Shorts (0)                     Upload your video
                                                                                                                         Tell the Publisher!
                                                                                                                         I'd like to read this book on Kindle


                                                                                                                         Don't have a Kindle? Get your
                                                                                                                         Kindle here, or download a FREE
                                                                                                                         Kindle Reading App.



 Be the first video
 Your name here




Customer reviews
                                                                                                        Search customer reviews
                     1
5.0 out of 5 stars

5 star                        100%        Share your thoughts with other customers
4 star                           0%
3 star                           0%         Write a customer review
2 star                           0%
1 star                           0%

See all 1 customer reviews


Top customer reviews

         Roadblock

               I like freedom of speech!
August 11, 2018
Freedom of speech is a good thing. So is the US Consitution!

4 people found this helpful

     Helpful             Not Helpful       Comment       Report abuse


See the review


  Write a customer review




Set up an Amazon Giveaway

                             Amazon Giveaway allows you to run promotional giveaways in order
                             to create buzz, reward your audience, and attract new followers and
                             customers. Learn more about Amazon Giveaway

                             This item: The Liberator Code Book: An Exercise in the Freedom of Speech


                               Set up a giveaway
Case 3:19-cv-04753-AET-TJB
        Case 2:18-cv-01115-RSL
                            Document
                               Document
                                     18-35
                                         63-1Filed
                                                Filed
                                                   02/20/19
                                                      08/15/18Page
                                                                Page
                                                                   4 of124 of
                                                                           PageID:
                                                                              99   1604



    Your recently viewed items and featured recommendations
                                                                             See personalized recommendations

                                                                                               Sign in

                                                                                    New customer? Start here.




                                                                                            Back to top




Get to Know Us                         Make Money with Us                                     Amazon Payment Products                                    Let Us Help You
Careers                                Sell on Amazon                                         Amazon Rewards Visa Signature Cards                        Your Account

Blog                                   Sell Your Services on Amazon                           Amazon.com Store Card                                      Your Orders

About Amazon                           Sell on Amazon Business                                Amazon.com Corporate Credit Line                           Shipping Rates & Policies

Investor Relations                     Sell Your Apps on Amazon                               Shop with Points                                           Amazon Prime

Amazon Devices                         Become an Affiliate                                    Credit Card Marketplace                                    Returns & Replacements

                                       Advertise Your Products                                Reload Your Balance                                        Manage Your Content and Devices

                                       Self-Publish with Us                                   Amazon Currency Converter                                  Amazon Assistant

                                       › See all                                                                                                         Help




                                                                                               English                  United States




Amazon Music              Amazon Drive                 6pm                         AbeBooks                     ACX                       Alexa                         Amazon Business
Stream millions           Cloud storage                Score deals                 Books, art                   Audiobook Publishing      Actionable Analytics          Everything For
of songs                  from Amazon                  on fashion brands           & collectibles               Made Easy                 for the Web                   Your Business

AmazonFresh               AmazonGlobal                 Home Services               Amazon Inspire               Amazon Rapids             Amazon Restaurants            Amazon Web Services
Groceries & More          Ship Orders                  Handpicked Pros             Digital Educational          Fun stories for           Food delivery from            Scalable Cloud
Right To Your Door        Internationally              Happiness Guarantee         Resources                    kids on the go            local restaurants             Computing Services

Audible                   Book Depository              Box Office Mojo             ComiXology                   CreateSpace               DPReview                      East Dane
Download                  Books With Free              Find Movie                  Thousands of                 Indie Print Publishing    Digital                       Designer Men's
Audiobooks                Delivery Worldwide           Box Office Data             Digital Comics               Made Easy                 Photography                   Fashion

Fabric                    Goodreads                    IMDb                        IMDbPro                      Junglee.com               Kindle Direct Publishing      Prime Now
Sewing, Quilting          Book reviews                 Movies, TV                  Get Info Entertainment       Shop Online               Indie Digital Publishing      FREE 2-Hour Delivery
& Knitting                & recommendations            & Celebrities               Professionals Need           in India                  Made Easy                     on Everyday Items

Prime Photos              Prime Video Direct           Shopbop                     TenMarks.com                 Amazon Warehouse          Whole Foods Market            Withoutabox
Unlimited Photo Storage   Video Distribution           Designer                    Math Activities              Great Deals on            America’s Healthiest          Submit to
Free With Prime           Made Easy                    Fashion Brands              for Kids & Schools           Quality Used Products     Grocery Store                 Film Festivals

                          Woot!                        Zappos                      Souq.com                     Subscribe with Amazon
                          Deals and                    Shoes &                     Shop Online in               Discover & try
                          Shenanigans                  Clothing                    the Middle East              subscription services




                                            Conditions of Use     Privacy Notice   Interest-Based Ads © 1996-2018, Amazon.com, Inc. or its affiliates
